Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on July 06, 2022. Claims 1, 3, 6, 11, 16, 21, 23-25, 27, 30, 32-33, 35, 38, 43, 48, 53, 55-57, 59, 62, and 64-65 were pending in the Application. Claims 1, 33, and 65 are amended. No new claims have been added. No new claims have been canceled. Claims 1, 33, and 65 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1 and 33. Thus Claims 1, 3, 6, 11, 16, 21, 23-25, 27, 30, 32-33, 35, 38, 43, 48, 53, 55-57, 59, 62, and 64-65 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Intended Use in paragraphs 11-14 of the Non-Final Rejection Office Action dated April 18, 2022, Applicant has made no arguments and has not adequately amended in regards to the Claim Interpretation, Intended Use, paragraphs 11-14. Therefore, Examiner does not rescind Claim Interpretation, Intended Use, for paragraphs 11-14 of the Non-Final Rejection Office Action dated April 18, 2022.
In the context of 35 U.S.C. § 112(b), Means-Plus-Function, in paragraph 30 of the Non-Final Rejection Office Action dated April 18, 2022, Applicant submits that the claimed processing resource is a hardware component that is well defined in the specification. The steps that examiner alleges to be means-plus-function are all, in accordance with the claim language, performed by the processing resource, which is, as indicated herein, a well-defined hardware component. As such, the claim limitations cannot be interpreted as means- plus-function limitations, and the Applicant respectfully requests withdrawal of this rejection.
Examiner has considered Applicant argument and is not persuaded. The claim limitation does not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses a generic placeholder, “resource,” that is coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholder is not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The written description cites ipsis verbis for “processing resource”, which does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. Examiner does NOT hereby withdraw the rejection of 35 U.S.C. § 112(b), Means-Plus-Function, in paragraph 30 of the Non-Final Rejection Office Action dated April 18, 2022.
In the context of 35 U.S.C. § 112(b), Unclear Scope, in paragraphs 31 and 47 of the Non-Final Rejection Office Action dated April 18, 2022, Applicant submits that any person of ordinary skill in the art would have understood the options for the entities that are performing the actions of "reading, is obtained, comparing, determined, obtaining, determined".
Examiner has considered Applicant argument and is not persuaded. Examiner submits that the claim is clear as to what is performing the functions “provide, obtain, generate, retrieve, calculate, and send”, however, the claim language and specification are unclear as to what is performing the functions "reading, is obtained, comparing, determined, obtaining, determined". Therefore, the claim is unclear and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. Examiner does NOT hereby withdraw the rejection of 35 U.S.C. § 112(b), Unclear Scope, in paragraphs 31 and 47 of the Non-Final Rejection Office Action dated April 18, 2022.
In the context of 35 U.S.C. § 112(b), Unclear Scope, in paragraph 46 of the Non-Final Rejection Office Action dated April 18, 2022, Applicant has amended claim 65 to make it clear that the processing resource is performing the method steps.
Examiner has considered Applicant amendment, and it is still not clear in the limitation that “the processing resource is reading the program code which then causes the processing resource to execute the program code to perform the method steps.” Examiner submits that the limitations “computer readable program code” and “executable by a processing resource” disclose “capability to read” and “capability to execute,” and not actually “reading” and “executing”. Therefore, the claim is unclear and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. Examiner does NOT hereby withdraw the rejection of 35 U.S.C. § 112(b), Unclear Scope, in paragraph 46 of the Non-Final Rejection Office Action dated April 18, 2022.
In the context of 35 U.S.C. § 103, Applicant respectfully submits that none of the cited references discloses generating a random challenge including an indication of a random subset of the authentication parameters to be used to authenticate the given network-connected device, and retrieving values of the authentication parameters within the random subset in order to authenticate the given network-connected device.
In accordance with the presently claimed subject matter, a plurality of authentication parameters exists, based on which the network-connected device can be authenticated. The unpredictable challenge includes an indication of a subset of the authentication parameters that will be used in order to authenticate the network-connected device as part of the challenge. Accordingly, assuming that there are 10 authentication parameters, a given unpredictable challenge will include a certain random subset of these 10 authentication parameters to be used to authenticate the network-connected device as part of the given unpredictable challenge. Based on the subset, current values of the random subset of the authentication parameters of the given network-connected device are read and compared to their respective expected value, or expected value range, or a group of expected values in order to calculate an authentication grade.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1, as well as amended claims 33 and 65, are not patentable. Amended claim 1, as well as amended claims 33 and 65, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Falk (US 20150269378 A1) now applying to the applicable amended sections for claim 1, as well as to the amended claims 33 and 65.  
Therefore, the amended claim 1, and similarly amended claims 33 and 65, stand rejected under 35 U.S.C. § 103. Claims 3, 6, 11, 16, 21, 23-25, 27, 30, and 32, which depend on claim 1, stand rejected under 35 U.S.C. § 103; and claims 35, 38, 43, 48, 53, 55-57, 59, 62, and 64, which depend on claim 33, stand rejected under 35 U.S.C. § 103. 

Claim Interpretation
Regarding Claim 1, Examiner notes that the following limitations: “A network-connected device authentication system, … comprising a processing resource configured to: provide …; obtain …; generate …; retrieve …; calculate …; and send …” are intended uses of “a processing resource”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claim 1, Examiner notes that the following limitation: “obtain … a given network-connected device to be authenticated” is an intended use of “a given network-connected device”, and therefore carries limited patentable weight. Additionally, similar language is recited in claims 33 and 65. See MPEP § 2103 (I)(C)
Regarding Claim 1, Examiner notes that the following limitation: “generate … a random subset of the authentication parameters to be used to authenticate …;” is an intended use of “a random subset of the authentication parameters”, and therefore carries limited patentable weight. Additionally, similar language is recited in claims 33 and 65. See MPEP § 2103 (I)(C)
Regarding Claim 27, Examiner notes that the following limitations: “… the processing resource is further configured to: (a) obtain …, and verify, and (b) obtain …, and verify …” are intended uses of “the processing resource”, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 11, 16, 21, 23-25, 27, 30, 32, and 65 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claim 1 recites "A network-connected device authentication system, … comprising a processing resource configured to: provide a contracts database …; obtain, from a requestor, …; generate a random challenge …; retrieve, from the given network-connected device, …; calculate an authentication grade …; and send, to the requestor, …” 
Claim 27 recites “The network-connected device authentication system of claim 1, wherein, the processing resource is further configured to: (a) obtain an image signature …, and verify that the image signature …, and (b) obtain a software stack signature …, and verify that the software stack signature …”
The claim limitation above does not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Unclear Scope
Claim 1 recites “retrieve … authentication values obtained by reading current values … at least one given authentication value of the authentication values … is obtained …; calculate an authentication grade … by comparing …;” The claim is not clear as to what is performing the functions of “reading, is obtained, and comparing.” Therefore, the scope of the claim is unclear. Additionally, similar language is cited in claims 33 and 65. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 65 recites “A non-transitory computer readable storage medium …, the computer readable program code, executable by a processing resource of a computer to perform a method comprising: …” The claim is unclear as to what is actually “reading the computer readable program code” and what is actually “executing the program code to perform a method.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


















Claims 1, 3, 23-25, 32-33, 35, 55-57, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (U. S. Patent Application Publication No. 20160248771 A1), herein referred to as Huang, in view of Chen et al (U. S. Patent Application Publication No. 20150310444 A1), herein referred to as Chen, and in further view of Falk (U. S. Patent Application Publication No. 20150269378 A1), herein referred to as Falk.
Regarding claims 1, 33, and 65, Huang discloses a network-connected device authentication system, the network- connected device authentication system comprising a processing resource (Fig. 4, item 401, and [0010], [0058]) configured to: provide a contracts database comprising a plurality of authentication-enabling information records, each authentication-enabling information record containing a network access descriptor of a respective network-connected device and reference values of respective authentication parameters of the respective network-connected device ([0027]-[0028]);
obtain, from a requestor, an authentication request including a given network access descriptor associated with a given network-connected device to be authenticated ([0030] and [0033]); …
With respect to claim 65, Huang discloses a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by a processing resource of a computer to perform a method comprising ([0011], [0084], [0088], and [0096]):
Huang does not specifically disclose, however, Chen discloses calculate an authentication grade indicative of authenticity of the given network-connected device by comparing each of the authentication values with a respective expected value, or expected value range, or a group of expected values, determined utilizing the reference values of the authentication parameters associated with the respective authentication values, wherein: (a) at least one of the reference values has been obtained by the sensor connected to the given network-connected device prior to obtaining its respective authentication value from the given network-connected device (FIG. 2 and FIG. 3, and [0014] and [0057]),
(b) at least one of:  the expected values or the expected value ranges or the group of expected values, is determined based on statistically significant cross-parameter correlation between the reference values of at least two of the authentication parameters and ([0068] and [0116]-[0117])
(c) the authentication grade depends on a distance between at least one of the expected values and its respective authentication value, the distance measured by a metric in a functional space ([0097]); and 
send, to the requestor, an authentication reply ([0109]). 
Chen discloses an adaptive biometric and environmental authentication system. It would have been obvious to one of ordinary skill in the art to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to include techniques for providing a system and method for performing authentication using data analytics, and providing secure user authentication over a network using biometric sensors connected over a network to authenticate the user and the devices. Different devices, systems and services may have more or less reliable authentication, bio and/or environmental data than others. One or more authentication ratings for a user and one or more for each piece of underlying equipment (devices, systems, services and net-works) involved in the authentication (and reverse authentication) process can be generated. There are various ways to represent authentication ratings. One rating for a user may involve a first device's maximum and minimum trustworthiness factor weighed against such device's level of bio and/or environmental correlation with known valid or prior collected averages and statistical ranges. Therefore, when the bio or environmental data seem to correlate well, then the required evidence is provided to indicate that the person is who they are expected to be.
Huang and Chen do not specifically disclose, however, Falk discloses generate an unpredictable challenge including an indication of a random subset of the authentication parameters to be used to authenticate the given network- connected device ([0026], [0029], and [0033]);
retrieve, from the given network-connected device, utilizing the given network access descriptor, a plurality of authentication values obtained by reading current values of the random subset of the authentication parameters of the given network-connected device, wherein one or more given authentication parameters of the random subset of the authentication parameters has a dynamic value that changes over time, and wherein at least one given authentication value of the authentication values, associated with a respective given authentication parameter, is obtained from a sensor connected to the given network-connected device ([0039]-[0040] and [0045]);
Falk discloses use of a physical unclonable function for checking authentication. It would have been obvious to one of ordinary skill in the art to include use of a physical unclonable function for checking authentication, as in Falk, and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide new systems and methods for determining an authenticity of a product or a device to assist consumers and producers to overcome counterfeit and fake products and/or devices trying to access networks containing sensitive information, and to ensure financial transactions are conducted reliably and securely from device to device.
Regarding claims 3 and 35, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang further discloses the network-connected device authentication system of claim 1, wherein the authentication request is a request for authorization of a transaction involving the given network-connected device and wherein the authentication reply indicates: (a) authorization of the transaction upon determining that the grade is above a threshold ([0068]), or 
(b) rejection of the transaction upon determining that the grade is below the threshold ([0068]).
Regarding claims 23 and 55, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang and Chen do not specifically disclose, however, Falk discloses the network-connected device authentication system of claim 1, wherein the reference values of the respective authentication parameters associated with the respective network-connected device are collected from the respective network-connected device ([0039]-[0040]).
Falk discloses use of a physical unclonable function for checking authentication. It would have been obvious to one of ordinary skill in the art to include use of a physical unclonable function for checking authentication, as in Falk, and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reliably identify objects using their intrinsic physical properties using physical unclonable functions (PUF). PUFs provide a space saving and cost-effective possibility for authenticating a physical object using its intrinsic properties, which is more secure and reliable.
Regarding claims 24 and 56, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang and Chen do not specifically disclose, however, Falk discloses the network-connected device authentication system of claim 1, wherein at least one of the given authentication parameters is associated with a hardware of the given network-connected device ([0040]).
Falk discloses use of a physical unclonable function for checking authentication. It would have been obvious to one of ordinary skill in the art to include use of a physical unclonable function for checking authentication, as in Falk, and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to reliably identify objects using their intrinsic physical properties using physical unclonable functions (PUF). PUFs provide a space saving and cost-effective possibility for authenticating a physical object using its intrinsic properties, which is more secure and reliable.
Regarding claims 25 and 57, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang and Falk do not specifically disclose, however, Chen discloses the network-connected device authentication system of claim 1, wherein the authentication values are obtained for a targeted randomized subset of the respective authentication parameters ([0029]).
Chen discloses an adaptive biometric and environmental authentication system. It would have been obvious to one of ordinary skill in the art to include an adaptive biometric and environmental authentication system, as in Chen, and to include use of a physical unclonable function for checking authentication, as in Falk, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to include techniques for providing a system and method for performing authentication using data analytics, and providing secure user authentication over a network using biometric sensors connected over a network to authenticate the user and the devices. Different devices, systems and services may have more or less reliable authentication, bio and/or environmental data than others. One or more authentication ratings for a user and one or more for each piece of underlying equipment (devices, systems, services and net-works) involved in the authentication (and reverse authentication) process can be generated. There are various ways to represent authentication ratings. One rating for a user may involve a first device's maximum and minimum trustworthiness factor weighed against such device's level of bio and/or environmental correlation with known valid or prior collected averages and statistical ranges. Therefore, when the bio or environmental data seem to correlate well, then the required evidence is provided to indicate that the person is who they are expected to be.
Regarding claims 32 and 64, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang further discloses the network-connected device authentication system of claim 1, wherein the authentication parameters are associated with respective weights and wherein the authentication grade is calculated also utilizing the weights ([0067]).

Claims 6, 11, 16, 38, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (U. S. Patent Application Publication No. 20160248771 A1), herein referred to as Huang, in view of Chen et al (U. S. Patent Application Publication No. 20150310444 A1), herein referred to as Chen, in view of Falk (U. S. Patent Application Publication No. 20150269378 A1), herein referred to as Falk, and in further view of Fisher et al (U. S. Patent Application Publication No. 20150120560 A1), herein referred to as Fisher.
Regarding claims 6 and 38, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang, Chen, and Falk do not specifically disclose, however, Fisher discloses the network-connected device authentication system of claim 1, wherein: (a) at least one given authentication parameter of the given authentication parameters has a corresponding expected value calculated based on one or more expected value determination rules ([0083]-[0084]), 
(b) the comparing includes calculating the distance between the authentication value of the at least one given authentication parameter and the corresponding expected value of the at least one given authentication parameter ([0084]), and 
(c) the reference values of the given authentication parameter include a plurality of readings obtained in response to a plurality of past retrievals from the given network-connected device, wherein the corresponding expected value is calculated based on a plurality of the reference values of the given authentication parameter ([0083]).
Fisher discloses enhancements to transaction processing in a secure environment using a merchant computer. It would have been obvious to one of ordinary skill in the art to include such means for enhancements to transaction processing in a secure environment using a merchant computer, as in Fisher; to include use of a physical unclonable function for checking authentication, as in Falk; and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to perform a secure authentication process to authenticate a payment device used in a transaction between a merchant and a user. If authentication is available for the transaction by determining whether the payment device is enrolled in a secure authentication program, then the risk is decreased of conducting a fraudulent transaction using the specific payment device.
Regarding claims 11 and 43, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang, Chen, and Falk do not specifically disclose, however, Fisher discloses the network-connected device authentication system of claim 1, wherein: (a) at least one given authentication parameter of the given authentication parameters has a respective expected value range calculated based on one or more expected value determination rules ([0083]-[0084])
(b) wherein the comparing includes calculating the distance between the authentication value of the at least one given authentication parameter and the corresponding expected value range of the at least one given authentication parameter ([0084]), and
(c) the reference values of the given authentication parameter include a plurality of readings obtained in response to a plurality of past retrievals from the given network-connected device, wherein the corresponding expected value range is calculated based on a plurality of the reference values of the given authentication parameter ([0084]).
Fisher discloses enhancements to transaction processing in a secure environment using a merchant computer. It would have been obvious to one of ordinary skill in the art to include such means for enhancements to transaction processing in a secure environment using a merchant computer, as in Fisher; to include use of a physical unclonable function for checking authentication, as in Falk; and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to perform a secure authentication process to authenticate a payment device used in a transaction between a merchant and a user. If authentication is available for the transaction by determining whether the payment device is enrolled in a secure authentication program, then the risk is decreased of conducting a fraudulent transaction using the specific payment device.
Regarding claims 16 and 48, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang, Chen, and Falk do not specifically disclose, however, Fisher discloses the network-connected device authentication system of claim 1, wherein: (a) at least one given authentication parameter of the given authentication parameters has a respective group of expected values calculated based on one or more expected values determination rules ([0083]-[0084]),
(b) wherein the comparing includes calculating the distance between the authentication value of the at least one given authentication parameter and the corresponding group of expected values of the at least one given authentication parameter ([0084]), and 
(c) the reference values of the given authentication parameter include a plurality of readings obtained in response to a plurality of past retrievals from the given network-connected device, wherein the corresponding group of expected values is calculated based on a plurality of the reference values of the given authentication parameter ([0084]).
Fisher discloses enhancements to transaction processing in a secure environment using a merchant computer. It would have been obvious to one of ordinary skill in the art to include such means for enhancements to transaction processing in a secure environment using a merchant computer, as in Fisher; to include use of a physical unclonable function for checking authentication, as in Falk; and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to perform a secure authentication process to authenticate a payment device used in a transaction between a merchant and a user. If authentication is available for the transaction by determining whether the payment device is enrolled in a secure authentication program, then the risk is decreased of conducting a fraudulent transaction using the specific payment device.

Claims 21 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (U. S. Patent Application Publication No. 20160248771 A1), herein referred to as Huang, in view of Chen et al (U. S. Patent Application Publication No. 20150310444 A1), herein referred to as Chen, in view of Falk (U. S. Patent Application Publication No. 20150269378 A1), herein referred to as Falk, and in further view of Kobres et al (U. S. Patent Application Publication No. 20160063503 A1), herein referred to as Kobres (503).
Regarding claims 21 and 53, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang, Chen, and Falk do not specifically disclose, however, Kobres (503) discloses the network-connected device authentication system of claim 1, wherein at least one of the given authentication parameters relates to a network environment of the given network-connected device ([0110]).
Kobres (503) discloses continuous automated authentication. It would have been obvious to one of ordinary skill in the art to include such means for continuous automated authentication, as in Kobres (503); to include use of a physical unclonable function for checking authentication, as in Falk; and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to have sensors provide sensor data continuously from a device. The sensor data is continuously processed as factors to generate a confidence value for authentication. The confidence value is compared to a predetermined threshold value or predetermined range of values to determine whether a user is to be authenticated for access to one or more of: a device, a resource, and a transaction operation for a transaction.

Claims 30 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (U. S. Patent Application Publication No. 20160248771 A1), herein referred to as Huang, in view of Chen et al (U. S. Patent Application Publication No. 20150310444 A1), herein referred to as Chen, in view of Falk (U. S. Patent Application Publication No. 20150269378 A1), herein referred to as Falk, and in further view of Renaud (U. S. Patent Application Publication No. 20070283416 A1), herein referred to as Renaud.
Regarding claims 30 and 62, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang, Chen, and Falk do not specifically disclose, however, Renaud discloses the network-connected device authentication system of claim 1, wherein at least one of the expected values or the expected value ranges or the group of expected values is determined based on a statistical analysis of a correlation between at least one reference value of at least one of the authentication parameters and external data obtained from an external information source other than the network connected devices and external to the network-connected device authentication system ([0042] and [0044]). 
Renaud discloses enhancing user authentication using response parameters. It would have been obvious to one of ordinary skill in the art to include such means for enhancing user authentication using response parameters, as in Renaud; to include use of a physical unclonable function for checking authentication, as in Falk; and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide enhanced authentication of a user in a security system by introducing another layer of verification in the system in addition to authentication-based user’s stored responses. This will overcome knowledge-based authentication systems suffering from certain forms of hacking attacks, such as key loggers or shoulder surfing, that can ascertain the responses of a user to the queries. The facility is able to identify the particular input device that is utilized by the user and to correlate the input device with prior response parameters that were measured on that input device.

Claims 27 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (U. S. Patent Application Publication No. 20160248771 A1), herein referred to as Huang, in view of Chen et al (U. S. Patent Application Publication No. 20150310444 A1), herein referred to as Chen, in view of Falk (U. S. Patent Application Publication No. 20150269378 A1), herein referred to as Falk, in view of Kraus et al (U. S. Patent Application Publication No. 20050125407 A1), herein referred to as Kraus, and in further view of Ullman et al (U. S. Patent Application Publication No. 20030154464 A1), herein referred to as Ullman.
Regarding claims 27 and 59, Huang, Chen, and Falk disclose the limitations of claims 1 and 33. Huang, Chen, and Falk do not specifically disclose, however, Kraus discloses the network-connected device authentication system of claim 1, wherein the processing resource is further configured to: (a) obtain an image signature of an authentication application installed on the given network-connected device, and verify that the image signature is identical to a reference image signature associated with the authentication application ([0029]), and 
Kraus discloses image authentication of a resource-sparing operating system. It would have been obvious to one of ordinary skill in the art to include such means for image authentication of a resource-sparing operating system, as in Kraus; to include use of a physical unclonable function for checking authentication, as in Falk; and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method of protection for an operating system image for a portable computing device to ensure a good user experience. As wireless technology continues to advance, consumers are demanding new devices that take advantage of such advances to increase their productivity and to give them increased mobility while computing.
Huang, Chen, Falk, and Kraus do not specifically disclose, however, Ullman discloses (b) obtain a software stack signature of one or more applications installed on the given network-connected device, and verify that the software stack signature is identical to a reference software stack signature associated with the given network-connected device ([0066-0069]). 
Ullman discloses inserting stack signatures marking segments into application program modules at the entry and exit points of the application program segments prior to compilations. It would have been obvious to one of ordinary skill in the art to include such means for inserting stack signatures marking segments into application program modules at the entry and exit points of the application program segments prior to compilations, as in Ullman, to include image authentication of a resource-sparing operating system, as in Kraus; to include use of a physical unclonable function for checking authentication, as in Falk; and to include an adaptive biometric and environmental authentication system, as in Chen, to improve and/or enhance the technology for identity authentication, as in Huang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method which aids a software designer in determining the originator of an uncaught exception so that the program error may be diagnosed and corrected and to be readily useful for popular programming languages and environments, such as Java and JVM’s (Java Virtual Machines). This ability to find the originator of an uncaught exception is especially important as the exception can possibly bring the entire JVM down.

Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobres et al (U. S. Patent Application Publication No. 20160063471 A1) – Methods and a System for Passive Authentication
Kobres recites resource attributes for resources are continuously and regularly collected from hardware and software resources of one or more devices. The resource attributes are continuously fed to one or more confidence calculators. At any given point in time, a single confidence value is provided to an authentication for making a decision as to whether to authenticate a user for access to a particular resource.   Kobres was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN CHISM/
Examiner, Art Unit 3692


/EDWARD J BAIRD/Primary Examiner, Art Unit 3692